| Case 3:20-mc-80086-AGT Document1 Filed 05/15/20 Page 1 of 9

\

FILED

JUNJI SUZUKI (SBN 184738)

LV ce ‘
unji@marshallsuzuki.com

2 TRO YASUDA (SBN 257128) MAY 15 2020
tokiko@marshallsuzuki.com SUSA

3 ||MARSHALL SUZUKI LAW GROUP, LLP CLERK, U S DISTROS

4, || 230 California Street, Suite 415 NOBTH DISTRICT OF oh rel
San Francisco, CA 94111 FORNIA

5 || Telephone: (415) 618-0090
Facsimile: (415) 618-0190

6 |] Attorneys for Shogakukan Inc.

d

8

10

11 || Inre DMCA Subpoena to

)
)

12 || Cloudflare, Inc, ) DECLARATION OF HIROYUIsI
) NAKAJIMA

13 )

 

14

LS
16 || 1, Hiroyuki Nakajima, declare and testify as follows:

i) 1. Lam an attomey duly licensed to practice law in Japan. I represent Shogakukan

1g |{Inc., a Japanese corporation, in the above-entitled proceeding and as such, I am authorized
19 || qualified to make this declaration for and on its behalf, and I make this declaration for that

20 reason.

21 2 Shogakukan Inc. is seeking a subpoena pursuant to 17 U.S.C. § 512(h) to obtain

99 ||information sufficient to identify the persons infringing its copyrighted works.
23 3. The purpose for which this subpoena is sought is to obtain the identity of the
94 |lalleged infringers. Such information will only be used for the purpose of protecting rights

95, || under the Copyright Act (17 U.S.C. § 101, et seq.).

 

and

 

26
a7 ||
28 ||/
~Page |

In re DMCA Subpoena to Cloudflare, Inc.
Declaration of Hiroyuki Nakajima

 

 

of 2-

 

 
3rd Floor, Tamagawa Building, 1-20,
Yotsuya, Shinjuku-ku

Tokyo, Japan 160-0004

TOKYO FLEX LAW OFFICE

Nakajima Hiroyuki, Attorney-at-Law

TEL +81—-8—3353—3521
FAX +81—8—3356—9228
MAIL nakajima@flex-law.grjp

Attorney for Shogakukan Inc.

April 7, 2020

CV 20

Via Email

Cloudflare, Inc.

Legal Department

101 Townsend St

San Francisco, CA 94107
Phone: 6503198930

Email: abuse@cloudflare.com

 

Ss

80 U8 6MISC

RE: NOTIFICATION OF COPYRIGHT INFRINGEMENT

(Pursuant to 17 U.S.C. § 512)

To whom it may concern:

I represent Shogakukan Inc., a Japanese corporation (hereinafter called
“Shogakukan”), the representative of the author of the copyrighted works identified under
the column entitled “Original Work” in Exhibit A attached to this notice (“Exhibit A”).

It has recently come to Shogakukan’s attention that certain users of your services have
unlawfully published and posted certain contents on the website located at
https://mangal000.com/, https://mangal001.com/,more specifically identified under the
column entitled “Infringing Work” in Exhibit A (referred to as the “Infringing Work”),
corresponding to each of the Original Work identified in Exhibit A.

Shogakukan has a good faith belief that the Infringing Work is not authorized by

the copyright owner, its agent, or the law.

We demand that you immediately disable access to the Infringing Work and cease
any use, reproduction, and distribution of the Original Work. Specifically, we request that

you remove or disable the Infringing Work from

 
Case 3:20-mc-80086-AGT Document1 Filed 05/15/20 Page 3 of 9

ATTACHMENT 1
REQUEST FOR PRODUCTION

All information sufficient to identify the operator and/or owner of the website located at
https://manga1000.com and https://mangal001.com, respectively (collectively as the
“Infringers”) who uploaded, hosted, and/or contracted with other provider to host the infringing
content identified under the columns entitled as "Infringing Work", as specified in Exhibit A to
the notice dated April 7, 2020, attached to this subpoena, from any and all sources, including but
not limited to billing or administrative records that prove the following information used by each
of the Infringers, along with time-stamp, from the time of user registration and to date: the

 

name(s); the last known address(es); last known telephone and/or cell phone number(s); any and
all email address(es); account number(s); credit card numbers; billing information; hosting
provider(s); server(s); any other contact information; and any and all logs of IP address(es).
Case 3:20-mc-80086-AGT Document1 Filed 05/15/20 Page 4 of 9

Cloudflare, Inc.
April 7, 2020
2 of 3

https://mangal000.com/, https://mangal001.com/,or any of your system or services.

We also request a written assurance that you have fully complied with our request.

I declare that the information in this notice is accurate, and under penalty of
perjury, that Shogakukan and J are authorized to act on behalf of the owner of the exclusive
right of the Original Work that is infringed.

Your immediate response will be appreciated.

Very truly yours,

Hiroyuki Nakajima
Attorney at Law

reyuts . Lalengm mt

 
Case 3:20-mc-80086-AGT Document1 Filed 05/15/20 Page 5 of 9

Cloudflare, Inc.
April 7, 2020
Page 3 of 3
Extibit A

 

Title of Original Work Author of Original Work Original Work Infringing Work

known as T= urasunday.
(Daromeon)

Author as T= urasunday.
(Daromeon)

known as 7= urasunday.
(Daromeon)

7 Shoutaro urasunday.
touboukinshi) aguchi) 1155

Ura baito a Shoutaro /urasunday.
aguchi) 1155

baito urasunday.
aguchi) 1155

EXHIBIT A

Title of Infringing Work

Free)

v v

4

(385488)

(355488)

/
(381128)

1 of 1
Case 3:20-mc-80086-AGT Document1 Filed 05/15/20 Page 6 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

| UNITED STATES DISTRICT COURT AG ,

for the
Northern District of California

In re DMCA Subpoena to Cloudflare, Inc. CV 20 2 ‘@) @ us Oo oMISC
ee aU

Plaintiff
Vv.

 

)

) Civil Action No.

)

)

Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Cloudflare, Inc.

 

 

(Name of person to whom this subpoena is directed)

“vi Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

See Attachment 1.

 

 

Date and Time:
June 5, 2020 at 10:00 am

  
   
  
 

 

Place: MARSHALL SUZUKI LAW GROUP, LLP
230 California Street, Suite 415
San Francisco, CA 94111

   

  

CO) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Date and Time:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

 

CLERK OF COURT
OR

a
Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Shogakukan, Inc. , who issues or requests this subpoena, are:

Junji Suzuki, Esq.; MARSHALL SUZUKI LAW GROUP, LLP, 230 California Street, Suite 415, San Francisco, CA 94111;
junji@marshallsuzuki.com; (415) 618-0090

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 3:20-mc-80086-AGT Document1 Filed 05/15/20 Page 7 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

C1 I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

C1 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
Case 3:20-mc-80086-AGT Document1 Filed 05/15/20 Page 8 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

 

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 
Case 3:20-mc-80086-AGT Document 1 Filed-05/15/20

Jistrict Court, 4DCA

S451 114947
sprinka

Dates 85/18/2028
rapid legal

   

 

ESCELLANEDUS PAPERS
Fors dca Naa
iase/Party: ICON:
Aeaunt:

NO ON~SCANMABLE

/Soney pice ie i

fats Tender eth 2

 

      
    

  
 

1

ited

adhe and fui

bu it wili only te given when the

Heck or draft has heen accepted hy

he financial institution ow whath
Was dyvaun,

¥

  

 

    

Page 9 of 9
